HEDRICK, Judge.
The only question presented by this appeal is whether the court erred in entering summary judgment for defendants. Plaintiffs argue the pleadings, affidavits and exhibits raise an issue of “fraud, duress or undue influence” in the defendants’ execution of the promissory note and deed of trust. Plaintiffs contend that as a *74result of harassment and threats they signed the promissory note and Nadine Howell executed the deed of trust securing same. Defendants denied these allegations. Defendants’ motion for summary judgment was supported by pleadings and affidavits showing the execution and delivery of the promissory note and deed of trust. In opposition, plaintiffs filed an affidavit wherein they repeated their allegation of fraud, duress and undue influence; however, the plaintiffs offered no evidentiary matter in support of these bald allegations. Plaintiffs’ own affidavit showed the plaintiffs executed the note and plaintiff, Nadine Howell, executed the deed of trust in consideration of the defendants’ agreement not to press legal claims for D. Edward Howell’s alleged mismanagement.
Plaintiffs cite Link v. Link, 278 N.C. 181, 179 S.E. 2d 697 (1971), as providing the controlling rule of law in this case. In Link, the court held a jury question was raised on the issue of “fraud, duress or undue influence” when a husband obtained stocks and debentures by threatening his wife. However, the Link case is distinguishable on its facts and is not dispositive here. The Link case involved a wife who confessed her adultery to her husband, who then threatened to take the children away from her unless she transferred valuable stocks to him. Discussing the elements of duress, the court stated that it is ordinarily not wrongful to procure the transfer of property by announcing an intent to press legal proceedings. The court continued:
[T]he threat to institute legal proceedings, criminal or civil, which might be justifiable, per se, becomes wrongful, within the meaning of this rule, if made with the corrupt intent to coerce a transaction grossly unfair to the victim and not related to the subject of such proceedings. (Citations omitted.)
278 N.C. at 194, 179 S.E. 2d at 705 (emphasis added). In Link, the threat to take the children was not related to any divorce proceeding, separation agreement or custody agreement but was intended solely to obtain the transfer of stocks. Link does not apply here because the defendants’ threats to institute legal proceedings were directly connected to the alleged mismanagement of a stock account and the promissory note was to compensate the loss. The promissory note was for the exact amount of money *75Blake claimed Howell had lost mismanaging her account, and the deed of trust was to secure that note. Therefore, all the “threats” and transactions objected to were related to the subject of the proceedings, that is, recovering the money lost trading Blake’s stocks.
The case at bar is more closely analagous to Helena Chemical Co. v. Rivenbark, 45 N.C. App. 517, 263 S.E. 2d 305 (1980). There the defendant purchased insecticide from the plaintiff and signed a promissory note to forestall plaintiffs lawsuit to collect payment for the insecticide. The defendant alleged fraud, duress and lack of consideration, but the court granted plaintiffs motion for summary judgment because the defendant did not “suggest that plaintiff threatened an action that was ‘not related to the subject of such proceedings’ and does not raise a material issue of duress.” 45 N.C. App. at 521, 263 S.E. 2d at 308. The Court found adequate consideration in that defendant had received a twenty month forbearance from plaintiff’s instituting legal action. Likewise, in this case there is valid consideration for the promissory note and deed of trust for two reasons. First, the note and deed of trust signed under seal purport consideration on their face. Barnes v. Barnes, 30 N.C. App. 196, 226 S.E. 2d 549 (1976). Second, both parties assert the promissory note was signed to forestall a suit by the defendants against the plaintiffs, and the deed of trust securing the note was part of that negotiated settlement.
Finally, plaintiffs contend they raise a genuine issue of material fact as to the cause of defendant Blake’s losses on the stock market. Rather than a result of mismanagement, plaintiffs assert that defendant Blake’s losses were caused by depressed market conditions in 1979. We find these contentions are not relevant to this decision. They have no bearing on the enforceability of the promissory note or deed of trust.
Therefore, for all of the above reasons, plaintiffs have failed to raise a genuine issue of material fact and summary judgment was properly entered for defendants.
Affirmed.
Judges Martin (R. M.) and Hill concur.